Citation Nr: 1042444	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, including the thoracic spine.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner





INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A disorder for the lumbar, thoracic, or cervical spine was 
not noted upon the Veteran's induction into active duty service.

2.  The evidence of record did not demonstrate a current 
diagnosis of a thoracic spine disorder.

3.  The evidence of record shows that the Veteran's lumbar spine 
disorder is not related to or was aggravated by his military 
service.

4.  The evidence of record shows that the Veteran's cervical 
spine disorder is not related to or was aggravated by his 
military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, including the thoracic spine, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  A cervical spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
September 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The RO obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the Veteran's July 2007 application for compensation, he 
listed private doctors that allegedly provided him treatment for 
the disorders at issue herein since 1977.  In April 2010, the 
Board determined that the duty to assist was not satisfied 
because there was no evidence that VA undertook efforts to obtain 
treatment records from the private doctors listed by the Veteran.  
As such, the Board remanded the Veteran's claims for further 
development, to include attempting to obtain the relevant 
treatment reports and to afford the Veteran a VA examination.  
Upon remand, the RO obtained treatment records from the private 
doctors dating from April 2000 to August 2009.  Treatment records 
dating from 1977 to April 2000 were not submitted by the Veteran 
or otherwise associated with the Veteran's claims file.  While VA 
has a duty to assist veterans in obtaining information relevant 
to their claims, there is a corresponding duty on the part of 
veterans to cooperate with VA in developing these claims.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  VA's 
duty must be understood as a duty to assist veterans in 
developing claims, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the 
Board finds that a remand to attempt to obtain records from the 
Veteran's private physicians dating back to 1977 is not 
warranted.

In April 2010, the Veteran indicated that he also received 
treatment at 2 VA Medical Centers located in Texas.  The RO then 
obtained a June 2007 neurosurgery consultation report from a VA 
facility located in Dallas, Texas.  Therein, the doctor reviewed 
a magnetic resonance imaging study of the Veteran's cervical 
spine, dated in March 2007.  Although the study itself was not 
associated with the Veteran's claims file, the results of that 
study were thoroughly addressed in the June 2007 neurosurgical 
consultation and incorporated into the VA examiner's June 2010 
opinion.  As such, the Board finds that a remand to associate the 
March 2007 magnetic resonance imaging study with the evidence of 
record is not warranted.  

Further, the Veteran was afforded a VA examination that was 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, the examiner took into 
account the Veteran's statements and relevant treatment records, 
which allowed for a fully-informed evaluation of the claimed 
disorders.  Id.  The Veteran's claims were readjudicated in the 
August 2010 supplemental statement of the case and then remitted 
to the Board for further appellate review.  As such, the Board 
finds that the RO substantially complied with the directives in 
the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").

Historically, the Veteran served on active duty from September 
1962 to September 1964.  In July 2007, he submitted a claim of 
entitlement to a lumbar back disorder, to include his thoracic 
spine, and a claim of entitlement to service connection for a 
cervical spine disorder.  During the pendency of the appeal, the 
Veteran asserted that he experienced back trouble prior to 
entering active duty service and asserted that he sustained an 
inservice back and neck injury.  After these claims were denied 
in November 2007, the Veteran perfected an appeal.  In April 
2010, the Board remanded the Veteran's claims for further 
development.  After the directive development was accomplished, 
the RO readjudicated the Veteran's claims in an August 2010 
supplemental statement of the case and then remitted the claims 
to the Board for further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 
1089, 1093 (Fed. Cir. 2004).  The veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  Wagner, 370 F.3d 
at 1096.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous 
evidentiary standard, requiring that the no-aggravation result be 
"undebatable."  Cotant, 17 Vet. App. at 131. 

Beyond the Veteran's assertions of pre-existing back trouble, the 
evidence of record did not include documentation of complaints or 
treatment for a spinal disorder, or symptoms related thereto, 
dated prior to his active duty service.

In October 1961, the Veteran underwent a pre-induction 
examination.  According to a contemporaneous report of medical 
history, the Veteran did not mention a prior spinal injury or a 
prior diagnosis of a spinal disorder.  The Veteran's reported 
medical history was limited to the usual childhood disease, 
headaches, boils, right knee weakness and "squeaks," postural 
hypotension, sinusitis, and having an ear lanced among others.  
Upon induction in September 1962, the Veteran did not report a 
previous spinal injury or a prior diagnosis of a spinal disorder.  
A clinical examination did not reveal a spinal or other 
musculoskeletal abnormality, nor did the Veteran complain of 
symptoms related thereto.

In April 1963, the Veteran complained of "intermittent back 
pain."  He asserted that he had "trouble" with his spine prior 
to his induction, at which time he was informed that his spine 
was "not in alignment."  It "appeared" as though he had 
scoliosis and, thus, he was referred to an orthopedic clinic.  
During the May 1963 orthopedic consultation, the Veteran 
complained of "interscapular [and] low back pain" with 
prolonged standing.  A "detailed" examination showed "only" 
tenderness in the left rhomboid minor; there was no scoliosis, 
lordosis, or limitation of motion.  A "detailed" neurological 
examination was negative; there was no percussion tenderness.  
The impression was myalgia.  X-rays of the Veteran's "painful 
area" was ordered.  The radiological examination revealed "no 
significant abnormality."

Just prior to his September 1964 service separation, the Veteran 
underwent a clinical examination that did not demonstrate 
abnormal spine or other musculoskeletal findings.  Further, the 
Veteran did not complain of a spinal disorder or symptoms related 
thereto.  In a contemporaneous report of medical history, the 
Veteran did not make reference to a pre-existing spinal disorder, 
an inservice spinal injury, or complaints of symptoms related to 
either.  He reported being involved in a pre-service motor 
vehicle accident wherein he injured his right elbow.  Ultimately, 
it was determined that the Veteran underwent "no change in 
physical status while on active duty."  Upon separation, the 
Veteran signed a statement attesting that his physical condition 
had not changed since the separation examination.

In an April 2010 statement, the Veteran asserted that he 
experienced back trouble prior to his active duty service due to 
work on a farm, including pulling cotton, picking up potatoes, 
and cutting wood.  The Veteran then asserted that, while on 
active duty, he "fell into a branch" that "whiplashed" his 
neck and back.  The claimed that he was required to sign a waiver 
if he wanted to be discharged "on time."  Significantly, the 
Veteran then stated that he "later" started having severe back 
pain, but that he could not afford to take leave from work to 
undergo treatment.

Given that neither the October 1961 pre-induction examination nor 
the September 1962 induction examination noted spinal defects, 
infirmities, or disorders, the Veteran is presumed to have been 
sound upon entry into active duty service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Although the Veteran asserted pre-service 
back trouble, the Board finds that such an assertion does not 
represent clear and unmistakable evidence of a pre-existing 
spinal disorder.  38 C.F.R. § 3.304(b).  As such, the Veteran's 
claims are for service connection, not aggravation.

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury inservice there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity inservice is not adequately 
supported, then a showing of continuity after service separation 
is required to support the claim.  Id.

As discussed above, the Veteran complained of "intermittent back 
pain" in April 1963.  During the May 1963 orthopedic 
consultation, a physical examination demonstrated rhomboid minor 
tenderness.  Further, a radiological examination of the Veteran's 
spine revealed no significant abnormalities.  The impression was 
myalgia.  The Veteran served on active duty for more than 1 year 
subsequent to the May 1963 orthopedic consultation without 
demonstrated complaints of or treatment for a spinal disorder or 
symptoms related thereto.  Significantly, upon separation, the 
Veteran neither complained of, nor did a clinical examination 
demonstrate, a spinal disorder or symptoms thereof.  Moreover, in 
April 2010, the Veteran stated that he only "later" experienced 
severe back pain, but that he could not take leave from work in 
order to be treated.  This statement suggests that, following the 
May 1963 orthopedic consultation, the Veteran did not experience 
back pain again until after his service separation.  
Consequently, the Board finds that the Veteran did not experience 
a chronic inservice lumbar, thoracic, or cervical spine disorder.  
The evidence or record did not include the required combination 
of manifestations sufficient to identify the disease or disorder 
or sufficient observation to establish chronicity at the time.  
Id.  As such, the evidence of record must demonstrate a 
continuity of post-service symptomatology, from the time of his 
service separation until the present, in order to support the 
claims.  Id.

The first post-service evidence of record relevant to the claims 
at issue herein was dated in March 1993.  In March 1993, the 
Veteran complained of experiencing " a lot" of neck pain; 
feeling tired and "run down" in the evenings; and occasional 
pain in his chest and arms when coughing.  No diagnosis was 
rendered, but a radiological examination of the Veteran's neck 
was scheduled.  A March 1993 radiological examination of the 
Veteran cervical spine demonstrated "spurring and degenerative 
changes particularly at C5 with some intra[-]space narrowing."  
The vertebral bodies and intra-spaces were otherwise well 
maintained, and there was no fracture or subluxation.  No 
etiological opinion was provided.

During a June 2007 neurosurgery consultation, the doctor noted 
that the Veteran's original complaints of neck pain lead to a 
diagnosis of coronary artery disease.  At the time of this 
consultation, the Veteran's status was post coronary angioplasty 
and bypass surgery.  The Veteran reported increased neck pain 
over the previous several months that was "different in 
character" than his previous neck pain.  The Veteran reported 
that a repeat cardiac work-up revealed no abnormality.  The 
Veteran's neck pain was deemed axial in nature, which radiated to 
his lower neck and occasionally into his shoulders.  The Veteran 
denied impaired fine motor control, sensory function, ambulatory 
capacity, and bowel or bladder function.  The Veteran's past 
medical history was listed as (1) hypertension; (2) 
hyperlipidemia; and (3) coronary artery disease.  The doctor then 
reviewed the Veteran's social history and medications, and 
administered a physical examination.  The doctor also reviewed 
the results from a March 2007 magnetic resonance imaging study of 
the Veteran's cervical spine.  The doctor stated that the study 
revealed multilevel cervical spondylosis, but that his neck 
alignment was preserved.  Additionally, there were disk bulges at 
C3-C4, C4-C5, and C5-C6.  At C5-C6, there was disk degeneration 
and the disk space was narrowed.  The doctor also noted "very 
mild" multilevel cervical stenosis, most pronounced at C5-C6.  
At this level, the spinal canal measured approximately 7 
millimeters.  The doctor did not find any evidence of spinal cord 
signal.  The doctor did not render an etiological opinion.

In June 2010, the Veteran underwent a VA spine examination to 
ascertain whether the Veteran's current lumbar, thoracic, and/or 
cervical spine disorders are related to his active duty service 
or any event therein.  With respect to his lumbar spine, the 
Veteran asserted that a private, unnamed physician provided him a 
diagnosis of a ruptured disc sometime in 1978 or 1979.  After a 
thorough review of the Veteran's relevant medical history, 
including the March 2007 magnetic resonance imaging study, and 
after administering a physical examination, the diagnoses were as 
follows:  low back strain with normal range of motion; pain 
improved since retiring; cervical spondylosis, disc bulges at C3 
through C6, with degenerative disc disease, narrowing, and 
cervical stenosis at C5-C6; and no evidence of a current thoracic 
spine disorder.  The examiner also rendered a diagnosis of left 
upper extremity radiculopathy and numbness associated with the 
Veteran's cervical spine disorder.  The examiner then opined:

It is this provider's opinion that there is 
nothing in the service [treatment] records to 
indicate that [the Veteran's] current lumbar 
spine, thoracic spine[,] and cervical spine 
has anything to do with his service in the 
military.

There is not enough evidence in the service 
[treatment] records to indicate otherwise.  
There was no congenital deformity.  There was 
no evidence of any scoliosis while he was in 
the military because he was evaluated by the 
Orthopedic Clinic, and x-rays of his spine 
were normal.  It showed no scoliosis.

There is no mention of anything at all about 
his neck or thoracic spine condition in the 
military.


The examiner then stated:

The [V]eteran's current thoracic spine, 
lumbar spine[,] and neck condition[s] [are] 
less likely than not related to the military 
and/or a result of anything that occurred in 
the military.  It is less likely than not 
aggravated by the military service.

Based upon a longitudinal review of the claims file, the Board 
finds that the post-service evidence of record did not 
demonstrate a continuity of symptoms associated with either a 
lumbar spine or cervical spine disorder, spanning from the 
Veteran's service separation to the present.  38 C.F.R. 
§ 3.303(b).  The first post-service evidence of record 
demonstrating complaints of or treatment for symptoms associated 
with a lumbar spine disorder was dated in June 2010, more than 45 
years after his service separation.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Even 
accepting the Veteran's June 2010 assertion that a private 
physician rendered a diagnosis of a ruptured lumbar disc in 1978 
or 1979, this still represents an approximately 13-year gap after 
his service separation.  Id.  The first post-service evidence of 
record demonstrating complaints of or treatment for a cervical 
spine disorder was dated in March 1993, more than 28 years after 
his service separation.  Id.  Moreover, in his July 2007 claim, 
the Veteran stated that the onset of his neck pain was sometime 
in 1997.  Consequently, the Board finds that the post-service 
evidence of record did not support, nor has the Veteran asserted, 
that he experienced a continuity of post-service symptoms with 
respect to his cervical spine disorder.  As such, the claim must 
be denied.  38 C.F.R. § 3.303(b).

In the Veteran's July 2007 claim, the Veteran also asserted that 
the onset of his lumbar spine disorder was sometime in 1963.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim for service connection if 
corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 
124, 126-127 (1993).  Accordingly, the Board must consider the 
lay evidence submitted by the Veteran regarding his post-service 
symptoms.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, when a disorder may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(finding that certain disabilities are not conditions capable of 
lay diagnosis).

The Veteran asserted that the onset of his lumbar spine disorder 
was sometime in 1963.  As discussed above, the Veteran's service 
treatment records demonstrated a single instance of treatment for 
left rhomboid minor myalgia in April 1963.  A contemporaneous 
radiological examination of the Veteran's spine demonstrated no 
significant abnormalities.  For more than a year thereafter, the 
Veteran served on active duty without demonstrated complaints of 
or treatment for a lumbar spine disorder.  Significantly, the 
Veteran's separation examination did not include complaints of or 
treatment for a lumbar spine disorder or symptoms thereof.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the Veteran).  Moreover, a clinical examination 
upon separation demonstrated no spine or other musculoskeletal 
abnormalities.  Although the first post-service evidence of 
record demonstrating complaints of or treatment for a lumbar 
spine disorder was dated decades after his service separation, 
the Veteran asserted that he was provided a diagnosis of a 
ruptured lumbar spine disc in either 1978 or 1979.  Even 
accepting the Veteran's assertion as true, this still represents 
a more than 13-year gap between the Veteran's service separation 
and his first instance of post-service treatment.  Based on the 
totality of the evidence, the Board finds that the Veteran's 
assertion that he had experienced symptoms of a lumbar spine 
disorder since 1963, not credible.  Consequently, the Board finds 
that the evidence of record does not demonstrate a continuity of 
symptoms of a lumbar spine disorder since 1963 or since the 
Veteran's service separation and, thus, the claim must be denied.  
38 C.F.R. § 3.303(b).

Additionally, to the extent that the Veteran's claims a current 
thoracic spine disorder, the Board finds that the evidence of 
record did not include a current diagnosis thereof.  According to 
the June 2010 VA examiner, there was no evidence of a thoracic 
spine condition.  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent competent evidence reflecting the 
current presence of the claimed disability, a basis upon which to 
establish service connection for a lumbar spine disorder, to 
include the thoracic spine, has not been presented and, thus, 
service connection must be denied.

To the extent that the Veteran asserts that his lumbar and/or 
cervical spine disorders pre-existed service and were aggravated 
therein, or that his lumbar and/or cervical spine disorders are 
related to his active duty service or an event therein, the Board 
finds that as a layperson his statements are not competent 
evidence on matters of a medical nature.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The evidence of record did not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent medical opinions.  Id.; Jandreau, 
492 F.3d at 1377.  Consequently, lay assertions of medical 
diagnosis, aggravation, and etiology cannot constitute evidence 
upon which to grant a claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute its 
own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent opinion of record 
addressing whether the Veteran's spinal disorders pre-existed his 
active duty service and were aggravated therein, and addressing 
whether the Veteran's spinal disorders were incurred in or were 
due to his active duty service, was the VA examiner's June 2010 
opinion, which was negative to the Veteran's claims.

Thus, in the absence of competent evidence that the Veteran's 
current spinal disorders pre-existed his active duty service and 
were aggravated therein, or are related to his active duty 
service, or were caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against his 
claims.  As such, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder, including the 
thoracic spine, is denied.

Service connection for a cervical disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


